Citation Nr: 0117872	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  01-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a pulmonary disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel





INTRODUCTION

The veteran had active service from May 1958 until July 1962.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision dated in August 2000 of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky denying the benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A pulmonary disorder was not manifested during service or 
for decades following service. 

3.  The veteran's currently diagnosed pulmonary disease is 
not shown to have a nexus or relationship to service, and is 
not shown to be causally or etiologically related to any 
asbestos he may have been exposed to during service. 


CONCLUSION OF LAW

A pulmonary disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. § 1131 (West 1999); 38 C.F.R. § 
3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The veteran's service medical records 
were obtained and the appellant received a VA examination in 
July 2000.  Moreover, letters were sent out to the veteran's 
private medical examiners requesting records and information.  
While some records were provided, none were received from 
Murray West, M.D. of the Bourbon Medical Center in 
Louisville, Kentucky.  The veteran was notified by the VA 
that efforts had been made to obtain information from this 
physician and that it was the veteran's ultimate 
responsibility to insure that any pertinent medical evidence 
be delivered to VA.  The Board at this time is unaware of any 
additional records to be obtained and is ready to proceed on 
the merits.  

The veteran contends that he is entitled to service 
connection for a pulmonary disorder, which he claims is 
related to asbestos exposure during service.  Service 
connection for VA compensation purposes will be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991 & Supp 2000); 
38 C.F.R. § 3.303 (2000).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

The evidence of record consists of service medical records, 
VA medical records, a report of a VA examination, and private 
medical records.  The service medical records show no 
complaints, treatment or diagnosis of a pulmonary disorder.  
Physical examinations performed in April and July 1962 show a 
normal clinical evaluation of the lungs and chest and a 
normal chest x-ray.  

The medical records from private physicians include an x-ray 
examination by Richard B. Levine, M.D. conducted in August of 
1996 which demonstrated pleural thickening consistent with 
previous asbestos exposure indicating asbestos-related 
disease.  

The VA treatment records include a report of a June 1999 
chest x-ray of the chest that indicated that there was no 
active disease of the chest.  A record dated in dated July 
1999 contains assessments that included chronic obstructive 
pulmonary disease (COPD) and asbestosis.  

The RO requested information from the National Personnel 
Records Center (NPRC) concerning the veteran exposure to 
asbestos, and that request was forwarded to the Navy Medical 
Liaison.  In a March 2000 response it was indicated that they 
had no way of determining to what extent the veteran was 
exposed to asbestos during service.  Given the veteran 
occupation during service as a Machinist's Mate "the 
probability of exposure to asbestos was probable."  However, 
a positive statement that the veteran was or was not exposed 
could not be made.  

A VA examination performed in July 2000 indicates the 
veteran's claims file was available and reviewed.  The 
veteran reported that while on active duty between 1958 and 
1962 he frequently worked in the engine room of a ship.  He 
stated that in this environment he had repeated exposure to 
asbestos, and complained that he has suffered from shortness 
of air since 1964.  A pulmonary function test performed in 
connection with this examination showed an interpretation of 
a moderate obstructive defect.  Following the examination the 
diagnoses included (1) a history of bilateral pleural 
thickening indicative of asbestos exposure.  Pulmonary 
function test notes obstructive defect, and (2) a history of 
chronic obstructive pulmonary disease; 38 year smoking 
history.  The examiner remarked that the claim was review by 
a Staff Pulmonologist at the VA Medical Center (VAMC) who 
indicated that the pulmonary function test was not consistent 
with an asbestos related disease.  It was explained that an 
asbestos related disease would show a restricted component on 
pulmonary function testing, but that testing showed an 
obstructive defect secondary to a long history of tobacco 
use.  The examiner conclude that there was "[n]o evidence of 
asbestos exposure related disease."  

Based on the evidence at hand, it must be concluded that the 
veteran's present pulmonary disorder was not incurred in, or 
aggravated during service.  The Board assumes, based on 
information from the Navy, that the veteran was exposed to 
asbestos during service since it was indicated that the 
likelihood of his exposure was "probable."  

Having conceded the issue of exposure, the remaining issue 
for analysis is whether the present pulmonary disorder is in 
any way medically connected to such contact with asbestos.  
Here the weight of the evidence does not support the 
veteran's contention.  The strongest evidence favoring the 
veteran is the report of an August 1996 the chest x-ray from 
Dr. Levine of pleural thickening consistent with previous 
asbestos exposure indicating asbestos-related disease and the 
assessment of asbestosis in the July 1999 VA medical record.  
However, the fact that no definitive diagnosis was offered by 
Dr. Levine and that the finding was only an interpretation of 
a chest x-ray that was "consistent with" asbestos related 
disease diminishes the significance of this evidence.  
Similarly, the July 1999 VA medical record is nothing more 
than an assessment, apparently based on the veteran's 
reported history, rather than an actual diagnosis.  Moreover, 
both items of evidence are refuted by the July 2000 VA 
examination, which included pulmonary function testing and a 
review by a pulmonologist and concluded that the veteran did 
not have asbestos related disease.   To the contrary, the 
examiner indicated the result established a separate and 
distinct cause for the pulmonary disorder, that of tobacco 
use.  

In his remarks the VA examiner not only provided an alternate 
cause for the pulmonary problems, he specifically noted that 
there was no evidence of asbestos related disease.  Further, 
the examiner explained why the pulmonary function testing was 
not consistent with asbestos exposure.  Given the definitive 
nature of this evidence base on pulmonary function testing 
and review by a specialist, the Board finds the VA 
examination to be of greater probative value than the x-ray 
interpretation of Dr. Levine and the assessment of asbestosis 
in the June 1999 VA record.  Simply put, the veteran is not 
currently shown to have a pulmonary disorder that is related 
to service, including his exposure to asbestos during 
service.  Thus, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that service 
connection for a pulmonary disorder is not warranted.  


ORDER

Service connection for a pulmonary disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

